    Case: 1:20-cv-02555 Document #: 8 Filed: 05/27/20 Page 1 of 4 PageID #:54




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS
                       EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
            v.                             )      Case No. 20-CV-2555
                                           )
MARK POLCHAN                               )      Judge Guzman


                   AGREED STATEMENT
            IN SUPPORT OF POLCHAN’S MOTION
             FOR RELIEF UNDER 28 U.S.C. § 2255

      The Seventh Circuit granted Polchan leave to file a successive motion for

relief under 28 U.S.C. § 2255. The Seventh Circuit transmitted Polchan’s

motion to this Court for further consideration. This Court set a briefing

schedule for the motion. The parties have conferred regarding the disposition

of Polchan’s request for post-conviction relief. After consulting with the

government, Polchan now presents this agreed statement in support of his

section 2255 motion.

      In United States v. Polchan, et al., No. 08 CR 115-1, Polchan was charged

in the third superseding indictment with various offenses, including use of a

destructive device under 18 U.S.C. § 924(c) (Count 5) in relation to a crime of

violence (Counts 3 and 4). Polchan was convicted on all counts. On Count 5,

the Court sentenced Polchan to 360 months in prison, to run consecutively to




                                       1
     Case: 1:20-cv-02555 Document #: 8 Filed: 05/27/20 Page 2 of 4 PageID #:55




360 months on the other counts in the indictment. The sentence on Count 5

was a mandatory consecutive sentence as provided in section 924(c).

      Polchan sought and received permission from the Seventh Circuit to

challenge his conviction on Count 5, since the Supreme Court in United States

v. Davis, -- U.S. --, 139 S. Ct. 2319 (2019), invalidated the residual clause of

section 924(c).

      Before this Court, the parties agree that the Count 5 conviction can no

longer stand after Davis and should be vacated. Absent an enhanced penalty

if “death results,” violation of the federal arson statute, 18 U.S.C. § 844(i), is

not a crime of violence. 1 Under 18 U.S.C. § 924(c)(A), a crime of violence

requires the use of force against the person or property of another. Because

§ 844(i) includes arson of one’s own property, it does not categorically require

the use of physical force against the “property of another” and therefore does

not qualify as a crime of violence under § 924(c) after Davis.

      The parties also agree that the Court, after vacating the Count 5

conviction, should conduct a full resentencing on the remaining counts. To that

end, the parties request that the Court order Polchan to be brought before the

Court for an in-court resentencing on the remaining counts and, further, that

the Court order the preparation of a supplemental pre-sentence investigation


1The government also maintains that arson under § 844(f)(1), which applies to arson
against federal property, is a crime of violence under § 924(c)(3)(A)


                                        2
     Case: 1:20-cv-02555 Document #: 8 Filed: 05/27/20 Page 3 of 4 PageID #:56




report. In light of current events, the parties suggest that the Court set a

resentencing date in the fall of 2020 or shortly thereafter.

      Dated May 27, 2020, at Chicago, Illinois.

                               Respectfully submitted,


                               FEDERAL DEFENDER PROGRAM
                               John F. Murphy,
                               Executive Director

                               By:    /s/ William H. Theis
                                      William H. Theis
                                      FEDERAL DEFENDER PROGRAM
                                      55 E. Monroe Street, Suite 2800
                                      Chicago, IL 60603
                                      (312) 621-8300




                                        3
    Case: 1:20-cv-02555 Document #: 8 Filed: 05/27/20 Page 4 of 4 PageID #:57




                      CERTIFICATE OF SERVICE

      The undersigned, William H. Theis, an attorney with the Federal

Defender Program, hereby certifies that in accordance with FED.R.CRIM. P.

49, FED. R. CIV. P5, LR5.5, and the General Order on Electronic Case Filing

(ECF), the following document(s):


                   AGREED STATEMENT
            IN SUPPORT OF POLCHAN’S MOTION
             FOR RELIEF UNDER 28 U.S.C. § 2255

was served pursuant to the district court's ECF system as to ECF filings, if

any, and were sent by first-class mail/hand delivery on May 27, 2020, to

counsel/parties that are non-ECF filers.


                              FEDERAL DEFENDER PROGRAM
                              John F. Murphy,
                              Executive Director

                              By:    /s/ William H. Theis
                                     William H. Theis
                                     FEDERAL DEFENDER PROGRAM
                                     55 E. Monroe Street, Suite 2800
                                     Chicago, IL 60603
                                     (312) 621-8300




                                       4
